
	
		I
		111th CONGRESS
		1st Session
		H. R. 2773
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Blumenauer (for
			 himself, Mr. Boustany,
			 Mrs. Capps, and
			 Mr. Massa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  transitional care services to improve the quality and cost effectiveness of
		  care under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Transitional Care Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)More than 20 percent of older Americans
			 suffer from five or more chronic conditions and these older adults typically
			 require health care services from numerous providers across several care
			 settings each year.
			(2)Insufficient
			 communication among older adults, family caregivers, and health care providers
			 contributes to poor continuity of care, inadequate management of complex health
			 care needs, and preventable hospital admissions.
			(3)Research suggests
			 that family caregivers often lack the knowledge, skills, and resources to
			 effectively address the complex needs of older adults coping with multiple
			 coexisting conditions.
			(4)In 2005, health
			 care services for Medicare beneficiaries with five or more chronic conditions
			 accounted for 75 percent of total Medicare spending. The vast majority of these
			 costs were due to high rates of hospital admission and readmission.
			(5)According to
			 Medicare claims data from 2003–2004, almost one fifth (19.6 percent) of the
			 11,855,702 Medicare beneficiaries who had been discharged from a hospital were
			 rehospitalized within 30 days, and 34.0 percent were rehospitalized within 90
			 days.
			(6)A
			 New England Journal of Medicine study estimates that the cost to Medicare of
			 unplanned rehospitalizations in 2004 was $17.4 billion.
			(7)The MetLife
			 Caregiving Cost Study demonstrates that American businesses lose an estimated
			 $34 billion each year due to employees’ need to care for loved ones.
			(8)The Transitional
			 Care Model, developed by the University of Pennsylvania, is a care management
			 strategy that identifies patients’ health goals, coordinates care throughout
			 acute episodes of illness, develops a streamlined plan of care to prevent
			 future hospitalizations, and prepares the beneficiary and family caregivers to
			 implement this care plan.
			(9)The major goal of
			 the Transitional Care Model is to interrupt cycles of avoidable
			 hospitalizations and promote longer-term positive health outcomes.
			(10)The Transitional
			 Care Model has shown through multiple randomized clinical trials to produce
			 significant health outcome improvements, reductions in health care costs among
			 at-risk and chronically ill older adults, and increased patient
			 satisfaction.
			(11)Preliminary results from a clinical trial
			 of the Guided Care Model (based on a Medical Home which includes transitional
			 care) demonstrated reductions in hospital days, skilled nursing facility days,
			 and home health episodes, as well as preliminary findings of net
			 savings.
			(12)A
			 clinical trial of the Care Transitions Intervention demonstrated lower
			 re-hospitalization rates and lower hospital costs per patient.
			3.Medicare coverage
			 of transitional careTitle
			 XVIII of the Social Security Act is amended by adding at the end the following
			 new section:
			
				1899.Coverage of transitional care services for qualified
		  individuals(a)Coverage under part
				B
						(1)In
				generalIn the case of a
				qualified individual (as defined in subsection (b)), the Secretary shall
				provide under part B for benefits for transitional care services (as defined in
				subsection (c)) furnished by a transitional care clinician (as defined in
				subsection (d)) acting as an employee of (or pursuant to a contract with) a
				qualified transitional care entity (as defined in paragraph (3)(A)) in
				accordance with this section during the transitional care period (as defined in
				paragraph (3)(B)) for the qualified individual.
						(2)Initial
				implementationThe Secretary
				shall first implement this section for services furnished on or after January
				1, 2010.
						(3)General
				definitionsIn this section:
							(A)Qualified
				transitional care entityThe
				term qualified transitional care entity means—
								(i)a
				hospital or a critical care hospital;
								(ii)a
				home health agency;
								(iii)a primary care
				practice;
								(iv)a
				federally qualified health center; or
								(v)another entity
				approved by the Secretary for purposes of this section.
								(B)Transitional
				care periodThe term transitional care period means,
				with respect to a qualified individual, the period—
								(i)beginning on the date the individual is
				admitted to a subsection (d) hospital (as defined for purposes of section 1886)
				for inpatient hospital services, or is admitted to a critical care hospital for
				inpatient critical access hospital services, for which payment may be made
				under this title; and
								(ii)ending on the
				last day of the 90-day period beginning on the date of the individual’s
				discharge from such hospital or critical care hospital.
								(b)Qualified
				Individuals
						(1)Limiting first
				phase of implementation to high-risk individualsExcept as provided in this subsection,
				qualified individuals are limited to individuals who—
							(A)have been admitted
				to a subsection (d) hospital (as defined for purposes of section 1886) for
				inpatient hospital services or to a critical care hospital for inpatient
				critical access hospital services; and
							(B)are identified by
				the Secretary as being at highest risk for readmission or for a poor transition
				from such a hospital to a post-hospital site of care.
							The
				identification under subparagraph (B) shall be based on achieving a minimum
				hierarchical condition category score (specified by the Secretary) in order to
				target eligibility for benefits under this section to individuals with multiple
				chronic conditions and other risk factors, such as cognitive impairment,
				depression, or a history of multiple hospitalizations.(2)Second phase of
				implementationAfter
				submitting to Congress the evaluation under subsection (i)(2) and considering
				any cost-savings and quality improvements from the prior implementation of this
				section, the Secretary may expand eligibility of qualified individuals to
				include moderate-risk and lower-risk individuals, as determined in accordance
				with eligibility criteria specified by the Secretary. In expanding eligibility,
				the Secretary may modify or scale transitional care services to meet the
				specific needs of moderate- and lower-risk individuals.
						(3)Avoiding
				duplication of servicesThe
				Secretary shall ensure that qualified individuals receiving transitional care
				services are not receiving duplicative services under this title.
						(c)Transitional
				care services definedIn this
				section, the term transitional care services means services that
				support a qualified individual during the transitional care period and includes
				the following:
						(1)A comprehensive assessment prior to
				discharge including an assessment of the individual’s physical and mental
				condition, cognitive and functional capacities, medication regimen and
				adherence, social and environmental needs, and primary caregiver needs and
				resources.
						(2)Development of a comprehensive,
				evidenced-based plan of transitional care for the individual developed with the
				individual and the individual’s primary caregiver and other health team
				members, identifying potential health risks, treatment goals, current
				therapies, and future services for both the individual and any primary
				caregiver.
						(3)A visit at the care setting within 24 hours
				after discharge from the hospital or critical access hospital.
						(4)Home visits to implement the plan of
				care.
						(5)Implementation of
				the plan of care, including—
							(A)addressing
				symptoms;
							(B)teaching and
				promoting self-management skills for the individual and any primary
				caregiver;
							(C)teaching and
				counseling the individual and the individual’s primary caregiver (as
				appropriate) to assure adherence to medications and other therapies and avoid
				adverse events;
							(D)promoting
				individual access to primary care and community-based services;
							(E)coordinating
				services provided by other health team members and community caregivers;
				and
							(F)facilitating
				transitions to palliative or hospice care, where appropriate.
							(6)Accompanying the
				individual to follow-up physician visits, as appropriate.
						(7)Providing
				information and resources about conditions and care.
						(8)Educating and
				assisting the individual and the individual’s primary caregiver to arrange and
				coordinate clinician visits and health care services.
						(9)Informing
				providers of services and suppliers of those items and services that have been
				ordered for and received by the individual from other providers.
						(10)Working with
				providers of services and suppliers to assure appropriate referrals to
				specialists, tests, and other services.
						(11)Educating and
				assisting the individual and the individual’s primary caregiver with arranging
				and coordinating community resources and support services (such as medical
				equipment, meals, homemaker services, assistance with daily activities,
				shopping, and transportation).
						(12)Providing to the qualified individual,
				primary caregiver, and appropriate clinicians and qualified transitional care
				entity providing ongoing care at the conclusion of the transitional care period
				a written summary that includes the goals established in the plan of care
				described in paragraph (2), progress in achieving such goals, and remaining
				treatment needs.
						(13)Other services
				that the Secretary determines are appropriate.
						The
				Secretary shall determine and update the services to be included in
				transitional care services as appropriate, based on the evidence of their
				effectiveness in reducing hospital readmissions and improving health outcomes.(d)Transitional
				care clinicians
						(1)In
				generalIn this section, the
				term transitional care clinician means, with respect to a
				qualified individual, a nurse or other health professional who—
							(A)has received
				specialized training in the clinical care of people with multiple chronic
				conditions (including medication management) and communication and coordination
				with multiple providers of services, suppliers, patients, and their primary
				caregivers;
							(B)is supported by an interdisciplinary team
				in a manner that assures continuity of care throughout a transitional care
				period and across care settings (including the residences of qualified
				individuals);
							(C)is employed by (or
				has a contract with) with a qualified transitional care entity for the
				furnishing of transitional care services; and
							(D)meets such participation criteria as the
				Secretary may specify consistent with this subsection.
							(2)Participation
				criteriaIn establishing
				participation criteria under paragraph (1)(C), the Secretary shall assure that
				transitional care clinicians meet relevant experience and training requirements
				and have the ability to meet the individual needs of qualified
				individuals.
						(3)Encouragement of
				HITThe Secretary may provide
				for an additional payment to encourage transitional care clinicians and
				qualified transitional care entities to use health information technology in
				the provision of transitional care services.
						(e)Payment
						(1)In
				generalThe Secretary shall
				determine the method of payment for transitional care services under this
				section, including appropriate risk adjustment that reflects the differences in
				resources needed to provide transitional care services to individuals with
				differing characteristics and circumstances and, when applicable, the
				performance measures under subsection (f). The payment amount shall be
				sufficient to ensure the provision of necessary transitional care services
				throughout the transitional care period. The payment shall be structured in a
				manner to explicitly recognize transitional care as an episode of services that
				crosses multiple care settings, providers of services, and suppliers. The
				payment with respect to transitional care services furnished by a transitional
				care clinician shall be made, notwithstanding any other provision of this
				title, to the qualified transitional care entity which employs, or has a
				contract with, the clinician for the furnishing of such services.
						(2)No
				cost-sharingNotwithstanding section 1833, there shall be no
				deductible or cost-sharing applicable to payment under this section for
				transitional care services.
						(f)Performance
				measures
						(1)Accountability
							(A)In
				generalThe Secretary shall establish a method whereby qualified
				transitional care entities responsible for furnishing transitional care
				services would be held accountable for process and outcome performance measures
				specified by the Secretary from those that have been endorsed by the National
				Quality Forum.
							(B)Development and
				endorsement of performance measure setFor purposes of carrying out subparagraph
				(A), the Secretary shall enter into an arrangement—
								(i)with the National Quality Forum for the
				evaluation, endorsement, and recommendation of an appropriate set of
				performance measures for transitional care services and for the identification
				of gaps in available measures; and
								(ii)with the Agency
				for Healthcare Research and Quality to support measure development, to fill
				gaps in available measures, and to provide for the ongoing maintenance of the
				set of performance measures for transitional care services.
								(2)Pay for
				performanceAs soon as
				practicable after reliable process and outcome performance measures have been
				endorsed and specified under subparagraph (A), the Secretary shall provide that
				the payment amounts under subsection (e) for transitional care services shall
				be linked to performance on such measures.
						(3)Public
				reportingThe Secretary shall establish a mechanism to publicly
				report on a qualifying entity’s transitional care performance on such measures,
				including providing benchmarks to identify high performers and those practices
				that contribute to lower hospital readmission rates.
						(4)Dissemination of
				information on best practicesThe Secretary shall disseminate
				information on best practices used by transitional care clinicians and
				qualifying transitional care entities in furnishing transitional care services
				for purposes of application in other settings, such as in conditions of
				participation under this title, under the Quality Improvement Organization
				(QIO) Program under part B of title XI, and public-private quality alliances,
				such as the Hospital Quality Alliance.
						(g)Notification of
				eligibility and coordination with hospital discharge planningIn establishing standards for discharge
				planning under section 1861(ee)(1), the Secretary shall require each subsection
				(d) hospital and each critical care hospital—
						(1)to identify, as soon as practicable after
				admission, those patients who are qualified individuals under this section;
				and
						(2)to provide to such patients and their
				primary caregivers a list of qualified transitional care entities available to
				arrange for the provision of transitional care services, a list of transitional
				services provided under this section, and a notice that the transitional care
				service benefit is provided to qualified individuals with no deductible or
				cost-sharing.
						Nothing
				in this section shall be construed as preventing such a hospital from entering
				into an agreement with a qualified transitional care entity or a transitional
				care clinician for the furnishing of transitional care services to the
				hospital’s patients.(h)Prevention of
				inappropriate steeringThe
				Secretary shall promulgate such regulations as the Secretary deems necessary to
				address any protections needed, beyond those otherwise provided under law and
				regulations, to prevent inappropriate steering of qualified individuals to
				providers of services, suppliers, qualified transitional care entities, or
				transitional care clinicians, under this section or inappropriate limitations
				on access to needed transitional care services under this section.
					(i)Evaluation of
				benefit
						(1)In
				generalThe Secretary shall evaluate the performance of the
				transitional care benefit under this section by measuring the following (for
				those receiving transitional care services and those not receiving such
				services):
							(A)Admission rates to health care
				facilities.
							(B)Hospital
				readmission rates.
							(C)Cost of
				transitional care and all other health care services.
							(D)Quality of
				transitional care experiences.
							(E)Measures of
				quality and efficiency.
							(F)Beneficiary,
				primary caregiver, and provider experience.
							(G)Health
				outcomes.
							(H)Reductions in
				expenditures under this title over time.
							(2)ReportThe
				Secretary shall submit a report to Congress no later than April 1, 2013, on the
				performance measures achieved by the transitional care benefit in the first 2
				years of implementation. After submitting such report, the Secretary may expand
				the benefit to moderate-risk and lower-risk individuals in accordance with
				subsection
				(b)(2).
						.
		
